STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    July 13, 2017
               Plaintiff-Appellee,

v                                                                   No. 331906
                                                                    Wayne Circuit Court
MACCIO CORTEZ WILLIAMS,                                             LC No. 15-008276-01-FC

               Defendant-Appellant.


Before: O’BRIEN, P.J., and JANSEN and STEPHENS, JJ.

PER CURIAM.

        Defendant, Maccio Cortez Williams, was convicted of three counts of assault with intent
to commit great bodily harm less than murder, MCL 750.84, one count of possession of a firearm
during the commission of a felony, MCL 750.227b, one count of possession of a dangerous
weapon, MCL 750.224(1)(d), and one count of felon in possession of a firearm, MCL 750.224f,
and sentenced to concurrent prison terms of 4 to 10 years for each assault conviction and 1 to 5
years for the dangerous-weapon and felon-in-possession convictions and to a consecutive prison
term of 2 years for the felony-firearm conviction. We affirm.

         On appeal, defendant first argues that his sentences for the assault convictions are
“disproportional considering this was an isolated incident and the circumstances of this
offender.” We disagree. In support of his position, defendant points to the fact that “[t]his
incident began as an isolated incident that arose between two long time friends,” the fact that his
friends “described [him] as generous, respected and respectful, [and a] hard working individual
supporting his family and caring for the people in his neighborhood” and “do not consider him a
threat to the community,” the fact that “[h]e has expressed his remorse and apologized to all
persons involved,” the fact that he “is self-employed as a DJ and master barber, having no
history of drug use, no history of mental health issues,” the fact that “[h]e has no criminal [sic]
since his conviction in 1995,” and the fact that he, generally, has strong familial and community
support. Because of this, defendant concludes, resentencing is required. However, as defendant
expressly acknowledges, he was sentenced to a prison term within the recommended minimum
sentencing range. “When a trial court does not depart from the recommended minimum
sentencing range, the minimum sentence must be affirmed unless there was an error in scoring or
the trial court relied on inaccurate information.” People v Schrauben, 314 Mich App 181, 196;
886 NW2d 173 (2013). We are bound by, and agree with, this Court’s decision in Schrauben.
See MCR 7.215(J)(1) (“A panel of the Court of Appeals must follow the rule of law established

                                                -1-
by a prior published decision of the Court of Appeals issued on or after November 1, 1990, that
has not been reversed or modified . . . .”). Therefore, defendant’s sentence was not unreasonable
or disproportionate and must be affirmed.

        On appeal, defendant also argues that he was deprived of his constitutional right to the
effective assistance of counsel at trial because defense counsel failed to object to certain portions
of the victim’s impact statement in the presentence-investigation report. Specifically, defendant
contends as follows:

               At the sentence hearing, Trial Counsel for Mr. Williams did not object to
       irrelevant and prejudicial comments made by the Complainant in the Presentence
       Report that “Maccio is a loose cannon walking the same streets as my family and
       I will never feel safe” and he “is a menace to the society”. Further, “He has
       proved that being a felon, getting out of jail turning a new leaf in life to be a man
       who obeys the law is not what he is …”. (PSIR 3)

Because of this, defendant concludes, he is entitled to a hearing pursuant to People v Ginther,
390 Mich 436; 212 NW2d 922 (1973), an evidentiary hearing to allow defendant to object to the
comments indicated above, or resentencing. We disagree. All victims have a statutory right to
make a victim’s impact statement to be included in the presentence investigation report. See
MCL 780.764 (“The victim has the right to submit or make a written or oral impact statement to
the probation officer for use by that officer in preparing a presentence investigation report . . . A
victim’s written statement shall upon the victim’s request, be included in the presentence
investigation report.”). Consequently, had defense counsel objected to these comments, her
objection would have been futile. See People v Ericksen, 288 Mich App 192, 201; 793 NW2d
120 (2010) (“Failing to advance a meritless argument or raise a futile objection does not
constitute ineffective assistance of counsel.”). Therefore, defendant was not deprived of his
constitutional right to the effective assistance of counsel. See also People v Lucey, 287 Mich
App 267, 275-276; 787 NW2d 133 (2010) (holding that a trial court does not abuse its discretion
when it denies a defendant’s objection to the inclusion of a victim’s subjective impact statement
in the presentence investigation report).

       Affirmed.

                                                              /s/ Colleen A. O'Brien
                                                              /s/ Kathleen Jansen
                                                              /s/ Cynthia Diane Stephens




                                                -2-